Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Held, that as the cause of action set forth in the complaint was not referable and was denied by the answer and the long account was contained in the counterclaim, the Special Term had no authority to grant the order of reference. (Steck v. Colorado Fuel & Iron Co., 142 N. Y. 236.) All concurred, except McLennan, P. J., and Williams, J., who dissented on the authority of Irving v. Irving (90 Hun, 423; affd., 149 N. Y. 573.)